TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 30, 2019



                                      NO. 03-19-00323-CV


                               Stephen Sakonchick II, Appellant

                                                 v.

                                Travis County, Texas, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on April 26, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order but that there was error requiring correction. Therefore,

the Court modifies the trial court’s interlocutory order to delete the words “with prejudice” from

the order sustaining Travis County’s plea to the jurisdiction. The Court affirms the interlocutory

order as modified. The appellant shall pay all costs relating to this appeal, both in this Court and

in the court below.